Citation Nr: 0010033	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  95-00 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for organic brain 
syndrome.

2.  Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder.

3.  Entitlement to a disability evaluation in excess of 30 
percent for residuals of a gunshot wound of the left lower 
extremity with incomplete neuropathy of the left anterior 
femoral cutaneous nerve.

4.  Entitlement to an increased (compensable) evaluation for 
a scar on the frontal area.

5.  Entitlement to an increased (compensable) evaluation for 
scars on the lower legs.
 

6.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.

7.  Entitlement to service connection under 38 U.S.C. § 1151 
for methadone dependency.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


This case was previously before the Board in April 1997 when 
it was Remanded to the originating agency for further 
development of the evidence.


REMAND

The record shows that a hearing was held at the RO on January 
8, 1997, before the undersigned Board member.  A transcript 
of that hearing is of record.  In correspondence received at 
the Board in February 2000, the veteran requested another 
hearing on appeal at the RO.  The Board construed this 
request to be a motion for a new hearing before a member of 
the Board at the RO.  In April 2000, the veteran was advised 
that such motion had been granted.  The veteran must be 
afforded the opportunity for such hearing prior to final 
adjudication of his appeal.  

By a rating decision in August 1999, the RO denied 
entitlement to service connection under 38 U.S.C. § 1151 for 
methadone dependency.  Notice of the determination was issued 
on October 21, 1999.  In a statement received in December 
1999, the veteran expressed disagreement with that 
determination.  Neither the veteran nor his representative 
has been provided a statement of the case as to this matter 
in accordance with 38 C.F.R. §§ 19.26 and 19.29 (1999).  
Manlincon v. West, 12 Vet.App. 238 (1999).  

In view of the foregoing, the case is again REMANDED to the 
RO for the following action:

1.  The RO should schedule the veteran 
for a hearing before a traveling Member 
of the Board sitting at the RO, unless 
otherwise indicated, in accordance with 
the docket number of this case, and 
consistent with the notice requirement 
specified at 38 C.F.R. § 19.76.  All 

communications with the veteran and his 
representative regarding the scheduling 
of a hearing should be documented in the 
claims folder.

2.   The RO should issue a statement of 
the case concerning the issue of 
entitlement to service connection under 
38 U.S.C. § 1151 for methadone 
dependency.  The veteran and his 
representative should be given the 
appropriate time to perfect an appeal 
with the submission of a substantive 
appeal.  If, and only if, a substantive 
appeal is filed in a timely manner, then 
that issue should also be certified to 
the Board for appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, as appropriate.  The purpose of 
this REMAND is to obtain additional evidence and ensure that 
the veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  No action is 
required by the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	U.R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



